Citation Nr: 0832062	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease with low back pain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel\


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a hearing before a local hearing 
officer at the RO in September 2005.  He also appeared at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in March 2007.

This matter was previously before the Board in May 2007, at 
which time it was remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that in an August 2006 rating determination, 
the RO granted service connection for right and left lower 
extremity S1 radiculopathy and assigned separate 10 percent 
evaluations for each disorder, effective January 19, 2006.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease with low back 
pain has not resulted in incapacitating episodes having a 
total duration of at least six weeks during the past year; 
and there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  The veteran's right and left lower extremity 
radiculopathy, secondary to his service-connected 
degenerative disc disease, has resulted in mild neurological 
impairment, and no more, throughout the course of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease with low back pain based upon 
limitation of motion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
Diagnostic Codes 5242, 5243 (2007).

2.  The criteria for a 10 percent evaluation, and no more, 
for left lower extremity radiculopathy resulting from 
degenerative disc disease with low back pain have been met 
throughout the course of the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520 (2007).

3.  The criteria for a 10 percent evaluation, and no more, 
for right lower extremity radiculopathy resulting from 
degenerative disc disease with low back pain have been met 
throughout the course of the appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4,1, 4.7, 4.124, 4.124a, Diagnostic 
Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The October 2003 and June 2007 letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal in March 2006.

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The October 2003 and June 2007 letters told the veteran that 
he could substantiate his claim with evidence that the 
disability had worsened.  The March 2006 letter told him that 
he could substantiate the claim with evidence of the effect 
of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the veteran was provided with 
several VA examinations in which the impact of the disability 
on daily life was discussed.  This discussion should have put 
him on notice that such evidence was relevant to 
substantiating the claim.
The disability is not rated solely upon specific test 
results.  Hence, additional notice was not required on the 
second element of Vazquez-Flores notice.
The March 2006 letter provided notice on the third Vazquez-
Flores notice element; and the October 2003 and June 2007 
VCAA letters provided examples of evidence that could be 
submitted to substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran had also been afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim. 




Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to September 26, 
2003, a 10 percent disability evaluation was assigned for 
lumbosacral strain with characteristic pain on motion, a 20 
percent disability was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
disability evaluation was assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

A 10 percent disability evaluation was also warranted for 
slight limitation of the lumbar spine while a 20 percent 
disability evaluation was warranted for moderate limitation 
of the lumbar spine.  A 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292.

Diagnostic Code 5293, effective between September 23, 2002 
and September 26, 2003, provided criteria for rating 
intervertebral disc syndrome.  Intervertebral disc syndrome, 
either preoperatively or postoperatively, was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 	60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months		40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In September 2003, the veteran requested an increased 
evaluation for his service-connected degenerative disc 
disease of the lumbar spine.  

In conjunction with the request, the veteran was afforded a 
VA examination in November 2003.  At the time of the 
examination, the veteran reported having baseline pain of 
6/10 in his lower back and hips with radiation down his right 
lower extremity.  He took Oxycodone and noted that the flare-
ups occurred with any type of activity and caused 10/10 pain.  
He also noted increased frequency with bladder and bowel 
movements. He walked with a cane and presented in a 
wheelchair.  The veteran reported using a back brace and 
stated that he could only walk the distance throughout the 
clinic.  He had unsteadiness and used extra care to avoid 
falls and indicated that he had not had any recent falls.  

Physical examination revealed that the veteran had flexion of 
his lumbar spine from 0 to 60 degrees, with 90 degrees being 
normal.  Extension was from 0 to 10 with 30 being normal.  
Rotation was to a normal 45 degrees.  Lateral bending on 
either side was to 30 degrees, which was normal.  The 
veteran, on motor examination, had mildly limited strength, 
4+/5, and mild decreased sensation in the lateral right lower 
extremity.  X-rays revealed evidence of severe scoliotic 
deformity with convexity to the right and significant 
degenerative change.  There was a compression fracture above 
T12 and L1, which appeared to be related to osteopenia.  It 
was the examiner's assessment that during flare-ups, the 
veteran had a 25 to 30 percent decrease in range of motion.  

A December 2003 VA MRI revealed compression deformities with 
anterior wedging identified at T12 and L1, with no 
significant neural foraminal spinal canal narrowing.  At L1-
2, there was a broad based disc bulge asymmetric to the right 
as well as the right lateral osteophyte complex resulting in 
right lateral recess and right neuroforaminal narrowing,  The 
disc and osteophyte complex abutted the right lateral L1 
nerve root.  L2-3 demonstrated broad based disc bulge and 
osteophyte complex.  This resulted in mild bilateral neural 
foraminal narrowing and mild spinal canal narrowing.  L3-4 
demonstrated no significant neural foraminal or spinal canal 
narrowing.  L4-5 demonstrated prior postsurgical 
hemilaminotomy with facet and ligamentum flavum hypertrophy 
as well as broad based disc bulge resulting in mild left and 
moderate right neural foraminal narrowing, with minimal 
spinal canal narrowing.  L5-S1 revealed broad based disc 
bulge with no significant neural foraminal spinal canal 
narrowing.  

At the time of his September 2005 RO hearing, the veteran 
reported having back pain even as a result of cooking meals.  
He also noted having numbness down the inside of his legs, 
more on the right.  The veteran stated that he was 
incapacitated for more than six weeks out of the year as a 
result of his back problems.  He indicated that if he put the 
hours that he spent in bed as a result of his back it would 
add up to more than six weeks.  The veteran testified that 
his worsening symptoms would cause him to lie down.  He 
indicated that he took pain medication three times per day.  
He also reported losing his balance on numerous occasions.  
The veteran noted that the back brace that he had was too hot 
and tight.  He reported using a cane to ambulate.  

A September 2005 private MRI revealed increased degenerative 
findings at L3-4 with moderate canal stenosis and benign 
interval wedge deformity at L4.  

In June 2006, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having 8/10 pain on a constant basis.  He also had 
radiculopathy, right greater than left, in an S1 
distribution.  There were also symptoms of spinal 
claudication.  The veteran reported having had steroid 
injections and surgery in the past.  He had had no flare-ups 
or incapacitating episodes in the past 12 months.  
Constitutional complaints included constipation and a 
decreased appetite.  He also had urinary frequency.  The 
veteran could walk approximately 20 yards but had to use a 
scooter when going to the grocery store.  He also used a back 
brace on an intermittent basis.  

Physical examination revealed a markedly kyphotic posture and 
a slow gait using a cane.  His back was nontender and there 
was no muscle spasm.  Reflexes were 1+ and symmetric.  Motor 
examination was 5/5.  Straight leg raise testing was 
negative.  There were no nonorganic physical findings.  Range 
of motion revealed flexion to 80 degrees out of 90.  Left and 
right lateral flexion were to 20 out of 30 degrees.  There 
was pain on right lateral flexion at 20 degrees, but 
otherwise, no weakness, pain, fatigue, instability, or 
decrease in range of motion with repetition.  MRI results 
revealed degenerative changes at L3-4 with moderate canal 
stenosis.  There were wedge compression fractures of 
approximately 50 percent at L1 and L4 and spinal stenosis at 
L4-5 and L5-S1.  The veteran was noted to have chronic low 
back pain with traumatic arthritis and L1 and L4 compression 
fractures.  

In a July 2006 addendum, the examiner indicated that the 
veteran's bilateral S1 radiculopathy more than likely was 
related to his service-connected traumatic arthritis.  

At the time of his March 2007 hearing, the veteran testified 
that he was receiving treatment for his back from both VA and 
private facilities.  The veteran indicated that he could not 
walk, stand, or do anything, including cooking by the stove 
or washing dishes.  He stated that he had to sit down on the 
stool when washing dishes.  The veteran reported having 
terrible pain with his back.  He stated that his back felt 
better when he laid in bed.  The veteran noted that he could 
not stand or walk for any period of time.  He reported going 
to the VA clinic about four or five times a year.  The 
veteran testified that he used a scooter to get around in the 
stores.  He reported using a back brace if he were going to 
stand up a lot.  The veteran indicated that he preferred to 
stay around the house as result of his back.  

Treatment records obtained from the veteran's physician 
reveal that at the time of the December 2006 MRI, he was 
found to have left paracentral posterior disc herniation at 
L5-S1, abutting the anterior medial aspect of the S1 left 
nerve root.  Marked acquired central spinal canal at L3-4 and 
L4-5 and mild to moderate at the L1-2, L2-3 level due to 
diffuse posterior annular bulge, hypertrophy of the facet 
joints and ligamentum flavum; multilevel bilateral neural 
foraminal stenosis due to spondylotic changes; facet joint 
arthropathy at multiple levels; diffuse lumbar spondylosis 
and degenerative disc disease at multiple levels; a sub 
centimeter in diameter synovial ganglion cyst along the 
posterior and inferior aspect of bilateral L4-5 facet joint; 
an old compression fracture to the body of T12, L1, L2, and 
L4 vertebrae; and moderate levoscoliosis, were also present.

In a July 2007 statement, S. H., a friend of the veteran 
noted that she had seen the veteran's physical condition 
deteriorate over the past five years.  She observed that the 
veteran was in constant pain and that he could no longer fix 
the neighborhood children's toys like he used to.  

In conjunction with the June 2007 Board remand, the veteran 
was afforded a VA examination in March 2008.  At the time of 
the examination, the veteran reported having urinary 
frequency and nocturia twice a night.  There were no findings 
of urinary incontinence, urinary retention, fecal 
incontinence, constipation, erectile dysfunction, leg or foot 
weakness, visual dysfunction, or dizziness.  The veteran was 
found to have numbness, paraesthesia, unsteadiness, and to 
have fallen.  The examiner noted that the veteran's urinary 
problems were not due to his low back disorder.  

The examiner stated that the veteran had decreased motion, 
stiffness, and pain.  The pain was in the lumbar region and 
was constant and of an aching type.  It occurred on a daily 
basis.  There was no fatigue or weakness and the pain did not 
radiate.  The veteran used a cane and walker and stated he 
could not walk more than a few yards.  

Physical examination of the thoracic sacrospinalis revealed 
no spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness on either the left or right side.  Inspection of the 
spine revealed a stooped posture, with kyphosis but no list.  
Lumbar flattening and scoliosis were also present.  The 
veteran did not have lumbar lordosis or reverse lordosis.  

Motor examination revealed 5/5 strength for hip flexion and 
extension, knee extension, ankle dorsiflexion, and great toe 
extension for both the left and right side.  Sensory 
examination of the lower extremities was 2/2 for vibration on 
the right and left.  Pinprick was 1/2 as was light touch for 
both the left and right.  Position sense was absent.  The 
veteran was noted to have pins and needles sensations on the 
right and left due to L5.  Reflex examination was normal for 
knee and ankle jerks and plantar flexion.  

The veteran was noted to have ankylosis on part of the 
thoracolumbar spine in the flexion position.  Flexion was 
noted to be from 0 to 90 degrees with pain at 90 degrees.  
Resisted isometric movement was normal.  Pain was noted on 
active and passive motion.  There was no additional loss of 
motion with repetitive use.  Extension of the thoracolumbar 
spine was from 30 degrees to 30 degrees.  The veteran was 
noted to have kyphosis of the thoracolumbar spine.  Lateral 
flexion for the left and right was from 0 to 20 degrees.  
There was no pain on movement.  There was also no additional 
loss of motion with repetitive motion.  Lateral rotation was 
from 0 to 40 degrees, bilaterally.  There was no pain on 
motion and no loss of motion with repetitive use.  

The veteran was noted to have retired in 1982, as he was age 
and work duration eligible.  A diagnosis of degenerative 
joint disease of the lumbar spine with old compression 
fractures and kyphosis was rendered.  The disorder caused a 
severe impact on doing chores and prevented the veteran from 
playing sports or exercising.  It caused moderate problems 
with shopping, recreation, and traveling.  It also caused 
mild problems with bathing and dressing.  The veteran did not 
have any problems with toileting or grooming.  

The criteria for an evaluation in excess of 40 percent as it 
relates to limitation of motion have not been met under 
either the old or revised schedular criteria.  The Board 
notes that while the veteran has reported that the total time 
that he had spent in bed as a result of incapacitating 
episodes would exceed more than 6 weeks over any twelve month 
period, as noted above, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician, which the veteran has not reported 
as having occurred nor does the evidence of record 
demonstrate such findings.  Thus, the criteria for a higher 
evaluation have not been met.

While the Board does not doubt that the veteran's motion is 
severely limited as evidenced by the above objective medical 
findings, there has been no demonstration that his range of 
motion has been limited to that akin to unfavorable ankylosis 
of the thoracolumbar spine.  As noted above, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  There has been no demonstration that any of 
these symptoms are attributable to the veteran's service-
connected degenerative disc disease.  Moreover, while the 
veteran has been found to have ankylosis, it has been 
described as favorable, which would warrant no more than a 40 
percent disability evaluation, under DC 5243.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

As to the neurological component of the disc disease, as 
noted above, the veteran was assigned separate 10 percent 
evaluations for left and right radiculopathy as of  January 
19, 2006.  Under DC 8520 relating to the sciatic nerve, the 
Board notes that where paralysis is complete; the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely), an 
80 disability evaluation is warranted.  Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  A 40 percent evaluation is warranted 
for moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis and 
a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. §  4.124a, Diagnostic 
Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2007).

The Board notes that the veteran has been found to have 
tingling and numbness in his lower extremities throughout the 
course of the appeal.  There have also been findings of 
neurological impairment, in the form  of loss of sensation 
and position sense throughout the course of the appeal.  
Based upon the objective medical findings and the testimony 
of the veteran. the veteran's degenerative disc disease has 
been shown to have caused mild neurological impairment from 
the date of his request for an increased evaluation. 

The criteria for an evaluation in excess of 10 percent have 
not been met for either right or left lower extremity 
radiculopathy.  At the time of the veteran's most recent VA 
examination, motor examination revealed 5/5 strength for hip 
flexion and extension, knee extension, ankle dorsiflexion, 
and great toe extension for both the left and right side.  
Sensory examination of the lower extremities was 2/2 for 
vibration on the right and left.  Pinprick was 1/2 as was 
light touch for both the left and right.  Reflex examination 
was normal for knee and ankle jerks and plantar flexion.  
Moreover, the veteran's foot has not been shown to dangle or 
drop and the veteran has been shown to have movement of 
muscles below the knee with no weakened knee flexion.  Thus, 
the criteria for an increased evaluation based upon 
neurological impairment would not be warranted as moderate 
neurological impairment has not been demonstrated.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected degenerative disc disease and resulting 
radiculopathy has resulted in frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that these service-connected disorders 
prevent him from maintaining employment.  The veteran retired 
in 1982 as he was eligible for retirement both age wise and 
number of years of employment wise.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A evaluation in excess of 40 percent for degenerative disc 
disease with low back pain based upon limitation of motion is 
denied.

A 10 percent evaluation, and no more, for left lower 
extremity radiculopathy resulting from degenerative disc 
disease from September 5, 2003, is granted.  

A 10 percent evaluation, and no more, for right lower 
extremity radiculopathy resulting from degenerative disc 
disease from September 5, 2003, is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


